CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




SERVICES AGREEMENT
This Services Agreement (this “Agreement”) is made as of the 5th day of April,
2016 (“Effective Date”) by and between DOHMEN LIFE SCIENCE SERVICES, LLC, a
Wisconsin limited liability company (“DLSS”), and VERICEL CORPORATION, a
Michigan corporation (“Client”).
RECITALS
WHEREAS, DLSS provides outsourced business services to life science companies in
a variety of functional areas including finance, technology, supply chain,
patient and customer support, quality, regulatory and medical affairs;
WHEREAS, Client believes that using DLSS services as an extension of its company
will create both efficiencies as well as an improved customer experience; and
WHEREAS, DLSS and Client desire to agree upon the terms and conditions upon
which such services shall be provided.
NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, DLSS and Client agree as follows:
1.DEFINITIONS. Capitalized terms not otherwise defined in this Agreement have
the meanings set forth in this Section 1 as follows:
(a)    “Adverse Event” means any untoward medical occurrence in a patient
administered a Product and which is not necessarily caused by the Product. An
Adverse Event can therefore be any unfavorable and unintended sign (e.g. an
abnormal laboratory finding), symptom, or disease temporarily associated with
the use of a Product, whether or not considered related to the Product. An
Adverse Event includes, but is not limited to, the following: (i) any clinically
significant worsening of a pre-existing condition; (ii) an event that has been
associated with the discontinuation of the use of a Product; and (iii) any lack
or loss of intended effect.
(b)    “Affiliate” of a Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
(c)    “Confidential Information” means any information (whether or not marked
“confidential” and regardless of the medium of communication) that relates to
the disclosing party or its business, including, without limitation, trade
secrets, know-how, software, methodologies, processes, procedures, data,
templates, forms, algorithms, specifications, drawings, technology, information
pertaining to business operations and strategies, and information pertaining to
customers, pricing and marketing. Confidential Information shall not include
information that: (i) the receiving party can demonstrate is already known to
the receiving party without restriction on use or disclosure prior to receipt of
such information from the disclosing party; (ii) is







--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




or becomes generally known by the public other than by breach of this Agreement
by, or other wrongful act of, the receiving party; (iii) the receiving party can
demonstrate is developed by the receiving party independently of, and without
reference to, any Confidential Information of the disclosing party; or (iv) is
received by the receiving party from a third party who is not known by the
receiving party to be under any obligation to the disclosing party to maintain
the confidentiality of such information.
(d)    “Customer” shall mean any hospital, surgery center or other clinic site,
Payer, health care provider, or other person or entity that is legally entitled
to order, purchase, and/or pay for the Product.
(e)    “Force Majeure” means acts of God or the public enemy, earthquakes, fire,
flood, epidemic, civil insurrection or war, acts of terrorism, inability to
access data, power or supplies, labor shortages or strife, and other conditions
(other than financial difficulties) beyond the reasonable control of the
involved party which delay or prevent the rendition of such party’s performance
hereunder.
(f)    “Laws” means all laws, statutes, rules, regulations, guidelines and
orders of the Territory or any unit, division or subdivision thereof, or any
Regulatory Authority thereof.
(g)    “Medical Device Event” means an event that reasonably suggests that a
device may have caused or contributed to a death or serious injury, or has
malfunctioned and the malfunction of the device, or a similar device that Client
markets, would be likely to cause or contribute to a death or serious injury if
the malfunction were to recur.
(h)    “Other Safety Findings” means the following, whether it/they is/are
associated with an Adverse Event or other Reportable Event: (i) use of a Client
Product while pregnant and/or breast feeding; (ii) accidental or intentional
medication errors; (iii) misuse, where the Product is intentionally and
inappropriately used (including misuse for illegal purposes); (iv) transmission
of an infectious agent through a contaminated Product; (v) occupational exposure
to a Product; (vi) reports of patient “death” after exposure to a Product where
no other details are provided (e.g., fatal outcomes); (vii) off-label use;
(viii) wrong cells applied to a patient; and/or (ix) unexpected therapeutic
benefits.
(i)    “Patient” means, with respect to any Program, a patient designated by
DLSS as participating in such Program, whether or not the patient undergoes a
biopsy or implantation.
(j)    “Payer” means any third party payer responsible for reimbursement of
covered charges for the applicable Product, including, but not limited to,
Medicare and Medicaid, commercial payers, workers’ compensation, and military
facilities.
(k)    “Person” means an individual, corporation, partnership, joint venture,
limited liability company, governmental authority, unincorporated organization,
trust, association or other entity.
(l)    “Products” has the meaning set forth on Exhibit A attached hereto.
(m)    “Product Complaint” means any written, electronic, or oral communication
of dissatisfaction regarding the identity, quality, durability, reliability and
safety, with respect to Product quality, effectiveness or performance of a
Product. A Product Complaint may occur, among other ways, in the receipt of
biopsy kits, or final Product during implantation/grafting or post-surgery.


2



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




(n)    “Program” means, with respect to each Product, the patient support
services program designed, developed, and implemented by DLSS pursuant to this
Agreement.
(o)    “Regulatory Authority” means the government of the United States or any
foreign jurisdiction, any state, county, municipality or other governmental or
quasi governmental unit or sub-unit, or any agency, board, bureau,
instrumentality, department or commission (including any court or other
tribunal) of any of the foregoing.
(p)    “Reportable Events” includes one or more of the following: Adverse
Events, Other Safety Findings, Product Complaints, and Medical Device Events.
(q)    “Representatives” means, as to a Person, its and its Affiliates’
respective officers, directors, managers, employees, consultants, professional
advisors, agents, financing sources, licensing partners and business associates.
(r)     “Services” mean the services to be provided to Client by DLSS under this
Agreement with respect to Products, as set forth on Exhibit B attached hereto.
(s)    “Standard Operating Procedures” means (i) the standard operating
procedures of DLSS, as may be revised by DLSS from time-to-time, which DLSS
applies in the provision of Services hereunder, and (ii) any other procedures
mutually agreed upon by Client and DLSS.
(t)    “Territory” means the United States of America.
2.    SERVICES.
(a)    During the Term, Client hereby engages DLSS as, and DLSS agrees to be,
the exclusive designer and developer of each Program, and the exclusive provider
of the Services set forth in this Agreement and listed on Exhibit B attached
hereto, in the Territory, and Client shall purchase such Services from DLSS.
(b)    To the extent that DLSS is unable or unwilling to provide any of the
Services to Client or any Customer or Patient, DLSS will promptly inform Client
in writing. DLSS will make commercially reasonable efforts to assist Customers
and Patients, and/or Client on a Customer’s or Patient’s behalf, in connection
with the Products and in accordance with the terms of this Agreement.
(c)    Promptly after signing this Agreement, the parties shall endeavor to
jointly develop an implementation plan (the “Operational Blueprint”) addressing,
among other things, (i) the schedule for the design, development and launch of
the Program, (ii) the schedule of implementation meetings, (iii) the schedule of
stages, tasks and key decisions required of each party, (iv) the schedule and
process for transferring active patient cases, data and other information from
Client’s current/former vendor to DLSS and incorporating such patients, data,
and other information into the Program, and (v) such other items identified by
the parties, including, without limitation, a projected date for the launch of
the Program. The parties shall use commercially reasonable efforts to reach
agreement upon the Operational Blueprint within thirty (30) days after signing
this Agreement. After the Operational Blueprint has been agreed upon, the
parties shall promptly begin undertaking the implementation of the Program.
Except as otherwise expressly provided herein, DLSS shall bear the costs in
connection with the development of the Program; provided, however, that Client
shall bear its own costs in connection with the development of the Program
relating to Client’s


3



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




travel, Client’s internal resource time, Client’s professional advisors
(including attorneys), material development (e.g. patient education),
manufacturing the Products, and providing training to DLSS regarding the Product
and Client’s current customer care processes.
3.    OBLIGATIONS OF DLSS.
(a)    DLSS shall:
(i)    Comply with all Laws applicable to DLSS in connection with the Services
and each Program.
(ii)    Perform the Services (A) in accordance with the Standard Operating
Procedures, (B) with the same degree of professional care and diligence as DLSS
performs similar services for its similarly situated other clients, and (C) in
compliance with industry standards.
(iii)    Possess, maintain and comply with all licenses, registrations,
listings, clearances, approvals and consents as required by applicable Law or
contract to be held or maintained by DLSS for the provision of the Services by
DLSS, and shall ensure that each of its Representatives providing Services
hereunder maintains and complies with all licenses, registrations, listings,
clearances, approvals and consents as required by applicable Law or contract to
be held or maintained by such individual for the provision of the Services.
(iv)    Maintain all documents and records created by DLSS in performance of the
Services and maintain complete and accurate records of all transactions related
to the conduct of business under this Agreement, all for such periods as are
required to comply with applicable Laws, and DLSS shall provide copies to Client
as Client may reasonably request from time to time.
(v)    Be responsible for all of its own personnel and for the payment of their
compensation, including, if applicable, withholding of income taxes, and the
payment and applicable withholding of social security and other payroll taxes,
unemployment insurance, workers’ compensation insurance payments and disability
benefits.
(vi)    Promptly after becoming aware of any investigation, inspection,
directive, order or inquiry by or from any Regulatory Authority directly
relating to any Product, notify Client thereof describing the matter in
reasonable detail.
(vii)    Report each Reportable Event within one (1) business day of becoming
aware of the Reportable Event. DLSS shall directly email each Reportable Event
to Client’s Pharmacovigilance at [***], with a copy to [***], or shall report
each Reportable Event to such other e-mail address or in such other manner as
Client may designate to DLSS in writing from time to time. Information reported
by DLSS shall include, to the extent available: patient identifiers (such as
date of birth or initials), reporter (including reporter name and contact
information), Product information, and a description of the Reportable Event.
Notwithstanding the foregoing, DLSS shall under no circumstances be responsible
for any investigations or case processing related to a Reportable Event.


4



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




(viii)    Maintain a secure database of all Patient information. Prior to
disclosing any Patient information to Client, DLSS shall first, to the extent
required by Law: (A) de-identify such information in accordance with applicable
standards set forth in privacy rules promulgated pursuant to the Administrative
Simplification provisions of the Health Insurance Portability and Accountability
Act of 1996, as amended, and the regulations promulgated thereunder (“HIPAA”),
or (B) obtain from the Patient a valid, unrevoked, HIPAA authorization that
permits disclosures to Client. DLSS shall make available to Client the Reports
described in Exhibit B and set forth on Exhibit C attached hereto and
incorporated herein, and such additional information as Client may reasonably
request from time to time. DLSS acknowledges that HIPAA is not intended to
disrupt or discourage disclosure of PHI by a covered entity to a person subject
to the jurisdiction of the Food and Drug Administration (“FDA”) with respect to
an FDA-regulated product or activity for which that person has responsibility,
for the purpose of activities related to the quality, safety or effectiveness of
such FDA-regulated product or activity, subject to the minimum necessary
standard.
(ix)    Obtain and maintain all provider or supplier agreements and numbers
necessary for the submission by DLSS of claims to Payers.
(x)    Hire or otherwise engage sufficient numbers of employees, contractors,
agents, and/or other Representatives possessing the requisite education, skill,
competence and experience, to perform the Services set forth herein and to
fulfill DLSS’ obligations under this Agreement and ensure that each individual
providing Services hereunder obtains and maintains all requisite licensure,
registration, certification and/or other credentials as necessary for
performance of the Services hereunder.
(xi)    Maintain quality assurance procedures in accordance with applicable
standards established by the profession and/or industry and applicable Law, and
as mutually agreed to by Client and DLSS in writing.
(xii)    Order, on behalf of a Customer, Product from Client by submitting a
written purchase order identifying the Patient, the requested delivery date(s),
relevant shipping information, and such other information as may be necessary to
enable Client to fulfill the order. The written order shall be on a form
furnished from time to time by DLSS and approved by Client. All orders for
Product are subject to acceptance by Client in its sole discretion after
Client’s receipt thereof. DLSS may order Product only from Client.
(xiii)    Reimburse Client upon demand for all of the out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and other
professional costs) and the time of Client employees at the hourly rate of
$[***] per hour, which are incurred by Client in connection with any agreement
required by DLSS’ landlord or lender, or pursuant to any of the following events
or occurrences, except to the extent that Client’s breach of its express
obligations contained in this Agreement is the primary cause of such event or
occurrence: (A) any inspection, investigation or inquiry by a Regulatory
Authority attributable to DLSS or its business, including, but not limited to,
the Services; (B) any court or Regulatory Authority directive, order, subpoena,
interrogatory, demand, request for admission or other process of Law directed at
Client attributable to DLSS or its business, including, but not limited to, the
Services; or (C) any request by DLSS to produce information or documentation, or
give testimony or other services, in connection with either (A) or


5



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




(B) above. As a professional courtesy, the first five (5) hours of Client’s
internal employee time incurred by Client relating to (A)-(C) above will not be
charged to DLSS.
(b)    In the event that DLSS receives a notice from any Regulatory Authority
regarding its obligations pertaining to Laws and/or applicable professional
standards that have a material adverse effect on its ability to provide the
Services hereunder, DLSS shall notify Client promptly and provide Client with
any non-confidential documentation reasonably related to such notice.
(c)    DLSS represents and certifies that it and any person or entity employed
or engaged by it, including, without limitation, DLSS’s employees, contractors,
agents, and other Representatives who will provide Services in connection with
this Agreement (collectively, “Personnel”) are not currently:
(i)    excluded, debarred, suspended or otherwise ineligible to participate in
federal health care programs as defined in 42 U.S.C. §1320-7b or in federal
procurement or non-procurement activities as defined in Executive Order 12689
(collectively, “Ineligible”);
(ii)    debarred pursuant to the Generic Drug Enforcement Act of 1992, 21 U.S.C.
§335(a), as amended, or any similar state law or regulation (“Debarred”);
(iii)    excluded by the Office of Inspector General pursuant to 42 U.S.C.
§1320a-7, et seq. or any state agency from participation in any federal or state
health care program as defined in 42 U.S.C. §1320a-7 and 42 U.S.C. §1320a-7b
(“Excluded”); and/or
(iv)    otherwise disqualified or restricted by the FDA pursuant to 21 CFR
§312.70 or any other regulatory authority (“Disqualified”).
(d)    DLSS represents and certifies that it will not utilize any Ineligible,
Debarred, Excluded or Disqualified Personnel to provide any Services hereunder.
During the Term, if DLSS or any Personnel becomes Ineligible, Debarred, Excluded
or otherwise Disqualified (“Change in Status”), DLSS shall notify Client of the
Change in Status, in writing, as soon as the Change in Status is known, or, by
exercising reasonable diligence would have been known, but in no event later
than five (5) business days of the date of the Change in Status. Upon receipt of
such notice with respect to a Change in Status of DLSS, or if Client becomes
aware of any Ineligibility, Debarment, Exclusion or Disqualification of DLSS,
Client shall have the right to terminate this Agreement immediately and shall
retain all claims, causes of action, defenses, and other rights that Client may
have at law or in equity. Upon receipt of such notice with respect to a Change
in Status of Personnel, or if Client becomes aware of any Ineligibility,
Debarment, Exclusion or Disqualification of any Personnel, DLSS shall promptly
remove and replace such Personnel with qualified Personnel and shall notify
Client promptly of such removal and replacement. DLSS represents and warrants
that it has no actual knowledge of any conduct for which DLSS or Personnel could
be Ineligible, Debarred, Excluded or Disqualified.
(e)    DLSS shall not make any changes in any manner whatsoever or provide
supplemental information to any descriptive, educational, promotional or other
Product-related materials, including, but not limited to, labels, advertising,
educational materials, or other written materials (collectively, “Materials”)
supplied by Client without the prior written authorization of Client. DLSS shall
not distribute any Materials created or developed by DLSS or any third party
without the prior written authorization of Client, unless DLSS is required to do
so in accordance with applicable Law. DLSS shall comply with all Laws that
govern


6



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




the distribution or utilization of all Materials. DLSS shall deliver to
Customers and/or Patients, as applicable, any Materials or other literature
about the Product that Client furnishes to DLSS, and are intended to be
delivered to Customers and/or Patients, as applicable. In the event that DLSS
violates any of the foregoing provisions, and/or if DLSS incorporates all or any
portion of the content of the Materials into written, oral, graphic or other
material or presentation relating to or mentioning any Product or otherwise for
purposes unrelated to the Program, Client hereby specifically disclaims any
liability to DLSS and to any other party for any damages, claim, penalty or
judgment in connection with such Material or presentation, and DLSS shall
indemnify and hold Client harmless from any and all costs, expenses, damages,
judgments and liabilities (including attorney’s fees) incurred by or rendered
against Client and arising as a result of such action by DLSS.
(f)    In the event that: (i) any Regulatory Authority issues a request or
directive or orders that the Product be recalled or retrieved, (ii) a court of
competent jurisdiction orders that the Product be recalled or retrieved, or
(iii) Client reasonably determines that the Product should be recalled,
retrieved or a “dear doctor” letter is required relating to restrictions on use
of the Product, DLSS will provide Client with any reasonable assistance
requested by Client in connection with the coordination of returning the Product
to Client.
(g)    DLSS shall, no later than July 1, 2016, (i) have a payer agreement or
similar arrangement with each Payer listed in Exhibit D attached hereto and
incorporated herein regardless of whether such payer agreement includes
reimbursement for the Product (each, an “Initial Payer”), (ii) initiate
discussions with each Initial Payer, (iii) commence negotiations with each
Initial Payer for the reimbursement of the Product on the terms set forth in
Exhibit D, and (iv) present to Client the proposed rate of reimbursement by each
Initial Payer, which terms shall be subject to Client’s review and approval or
review and further direction, as applicable.
(h)    DLSS shall not at any time do or permit any act to be done which may
reasonably be expected to impair the rights of Client in Client’s name, trade
names, service name and any other names for which Client has rights under common
law or for which application has been made, or may be made during the Term of
this Agreement, to the applicable Regulatory Authority for recognition as a
registered trademark or service mark of Client or any of the Products or other
products manufactured by Client (collectively, “Client’s Marks”). DLSS shall not
obtain or assert any claim to any patent, copyright or trademark protection
relating to the Product or Client’s Marks (whether owned by Client or licensed
to Client), and any rights so obtained shall be immediately transferred to
Client. DLSS shall advise Client of any conflict of which DLSS becomes aware
between Client’s Marks and the name, trademarks or trade names of any third
party.
(i)    DLSS represents and warrants that, to the best of its knowledge, the
execution of this Agreement and the Exhibits attached hereto by it and its
performance of its obligations hereunder or thereunder will not conflict with,
result in the breach of, or constitute a default under, any applicable Law or
any agreement to which DLSS or its Representatives are parties, or by which DLSS
or its Representatives is or may be, bound.
(j)    DLSS represents and warrants that no consent, approval, order of
authorization of, or registration, qualification designation, declaration or
filing with, any federal, state or local government authority is required in
connection with the consummation by DLSS of the transactions contemplated by
this Agreement.


7



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




(k)    DLSS represents and warrants that it currently does not have, and during
the Term of this Agreement shall not have, any financial relationship, through
compensation, investment interest, or otherwise, with any third-party health
care provider who is authorized or otherwise in a position to order or purchase
the Product and/or provide clinical services, including, but not limited to
physical therapy, related to the Product.
(l)    Notwithstanding anything to the contrary herein, DLSS shall under no
circumstances provide Client any documents or records to the extent DLSS is
prohibited from doing so by applicable Law.


4.    OBLIGATIONS OF CLIENT.
(a)    Client shall:
(i)    Comply with all Laws applicable to the Products.
(ii)    Reasonably cooperate with DLSS in all matters relating to the Services.
Without limiting the generality of the foregoing, Client shall use commercially
reasonable efforts to respond promptly to any DLSS request to provide direction,
information, approvals, authorizations or decisions that are reasonably
necessary for DLSS to perform Services in accordance with the requirements of
this Agreement.
(iii)    Use commercially reasonable efforts to promptly provide such Client
materials and other information as DLSS may reasonably request in order to
enable DLSS to perform the Services in a timely manner, and use commercially
reasonable efforts to ensure that the same are complete and accurate in all
respects. DLSS shall be entitled to rely, without independent verification, on
the accuracy and completeness of all materials and other information provided by
or on behalf of Client or its Representatives to DLSS, and DLSS shall have no
liability with respect to the inaccuracy or inadequacy of such materials or
other information, provided that neither DLSS nor any of its Representatives
have changed, modified, or otherwise altered such materials or other information
in any way.
(iv)    Possess, maintain and comply with all licenses, registrations, listings,
clearances, approvals and consents as required by applicable Law or contract to
be held or maintained by Client in relation to the Products, Client’s business
or the use of Client-supplied materials or information by DLSS.
(v)    Reasonably promptly after becoming aware of any investigation,
inspection, directive, order or inquiry by or from any Regulatory Authority that
involves or relates to one or more Products, or other matter that would
reasonably be expected to affect DLSS or its business, notify DLSS describing
the matter in reasonable detail.
(vi)    Utilize DLSS exclusively, during the Term, for the provision of all
services in the nature of the Services set forth on Exhibit B for all of
Client’s requirements for such Services within the Territory for each Product.
Without limiting the generality of the foregoing, during the Term, DLSS shall
serve as the exclusive administrator of each Program.


8



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




(vii)    Be responsible, at its expense, for the marketing and promotion of each
Program unless otherwise expressly set forth in this Agreement. Client shall
provide DLSS with the opportunity to review and approve, which approval shall
not be unreasonably withheld, conditioned or delayed, in advance all materials
and communications that reference DLSS or describe the Services or any Program.
(viii)    Pay when due the fees and other charges for DLSS’s Services, as set
forth on Exhibit F.  
(b)    Reimburse DLSS upon demand for all of the out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and other
professional costs) and the time of DLSS employees at the hourly rate of $[***]
per hour, which are incurred by DLSS in connection with any agreement required
by Client’s landlord or lender, or pursuant to any of the following events or
occurrences, except to the extent that DLSS’s breach of its express obligations
contained in this Agreement, and/or any other act of DLSS (unless such act is
authorized by this Agreement or performed pursuant to the direction of Client),
is the primary cause of such event or occurrence: (i) any inspection,
investigation or inquiry by a Regulatory Authority attributable to Client, its
business, or any Product; (ii) any court or Regulatory Authority directive,
order, subpoena, interrogatory, demand, request for admission or other process
of Law directed at DLSS attributable to Client, its business, or any Product; or
(iii) any request by Client to produce information or documentation, or give
testimony or other services, in connection with either (i) or (ii) above. As a
professional courtesy, the first five (5) hours of DLSS’ internal employee time
incurred by DLSS relating to (i)-(iii) above will not be charged to Client.
(c)    CLIENT DOES NOT MAKE ANY WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, AND SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
(d)    Client represents and warrants that, to the best of its knowledge, the
execution of this Agreement and the Exhibits attached hereto by it and its
performance of its obligations hereunder or thereunder will not conflict with,
result in the breach of, or constitute a default under, any applicable Law or
any agreement to which Client or its Representatives are parties, or by which
Client or its Representatives is or may be, bound.
5.    OBLIGATIONS OF THE PARTIES.
(a)    Notwithstanding the generality of any provision herein, each party shall
maintain all federal, state and local registrations necessary to comply with
this Agreement and will immediately notify the other party of any denial,
revocation or suspension of any such registration. Each party will comply with
all Laws and professional standards applicable to performance of its obligations
under this Agreement, including, without limitation, (i) Drug Quality and
Security Act, (ii) federal and state Food, Drug and Cosmetics Acts; (iii)
federal and state Anti-kickback laws; (iv) guidelines of The Joint Commission;
(v) federal, state or local laws relating to billing or other sales practices;
(vi) applicable provisions of Executive Order 11246, Section 503 of the
Rehabilitation Act of 1973, and the Vietnam Era Veteran’s Readjustment
Assistance Act, and applicable regulations; and (vii) HIPAA. Additionally, each
party will take all necessary precautions to prevent Product from being
possessed, used, handled, distributed or sold by those who may not lawfully
possess, use, handle, distribute or sell Product, and each party will fully
comply, as applicable, with all Laws


9



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




regarding manufacturing, possession, use, distribution, sale and safe handling
of Product. In the event that there is any change in Law that has the effect of
making the operation of any Program illegal, then the parties shall meet in good
faith to mutually agree on an appropriate amendment to this Agreement to reflect
the changed circumstances, and, if the parties cannot agree on such amendment,
either party may, upon thirty (30) days’ prior written notice to the other
party, terminate this Agreement; provided, however, that if there is more than
one Program, this Agreement shall continue in place with respect to any Program
for which the operation thereof continues to be legal.
(b)    Each party shall comply with all Laws, including reporting or reflecting
discounts, rebates and other price reductions, pursuant to 42 USC
§1320a-7b(b)(3)(A) on cost reports, invoices or claims submitted to federal or
state healthcare programs, retaining invoices and related pricing documentation
and making them available on request as required.
(c)    The parties shall have telephone conferences regarding the Products and
the Services provided by DLSS hereunder on a monthly basis, or more frequently
as determined by Client and agreed upon by DLSS. During such conference calls,
the parties shall review DLSS’s Services, including staffing needs, and other
matters as determined by each party.
(d)    Client and DLSS hereby each represent and warrant that with respect to
any Services Client engages DLSS to perform hereunder: (i) such services are
bona fide, legitimate, and reasonable; (ii) the Services are not intended to
serve, either directly or indirectly, as a means of DLSS marketing or selling
the Product, notwithstanding that Client may utilize deliverables resulting from
the Services, such as data reports, for its own marketing; (iii) the Services
are not intended to diminish the objectivity or professional judgment of, or to
interfere with the objectivity or professional discretion of any health care
professional; (iv) the Services do not involve the counseling or promotion of
any off-label use of the Product or a business arrangement or other activity
that violates any applicable laws; (v) the fees for the Services are not
intended in any way as remuneration for referrals or for other business
generated; (vi) the fees for the Services represent fair market value for the
Services based on arms-length negotiations; and (vii) the fees for the Services
paid pursuant to this Agreement are not intended in any way as payments related
to clinical practice guidelines or clinical practice guideline activities and
have not been negotiated or discussed between the parties in connection with any
such clinical practice guidelines or clinical practice guideline activities.
6.    BILLING AND COLLECTION.
(a)    The Services shall include billing and collection for the Product by DLSS
in accordance with the following:
(i)    [***].
(ii)    [***].
(iii)    [***].
(iv)    [***].
(v)    [***].


10



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




(vi)    [***].
(b)    DLSS represents and warrants that the billing and collection procedures
set forth in this Agreement comply with all applicable Laws and with each Payer
contract.
7.    COMMERCIAL TERMS.
(a)    As full consideration for the Services, Client will pay DLSS the fees and
charges set forth on Exhibit F, which fees and charges will be invoiced monthly
by DLSS, unless otherwise specified on Exhibit F. Invoices will be due for
payment by Client forty-five (45) days from the date of invoice. Invoices shall
include all data reasonably requested by Client. If any amount is owed, but not
paid when due, a late payment charge of 1.0% of the amount past due will apply
for each 30-day period or part thereof that the amount remains unpaid. If Client
reasonably disputes any portion of any data on which the invoice is based,
Client shall provide notice of its dispute in writing, which notice shall
include the reason for the dispute. Client and DLSS shall in good faith attempt
to reconcile any disputed data.
(b)    Client shall reimburse DLSS for all pass-thru expenses incurred by DLSS
in performing Services, including, without limitation, EDI charges,
Client-specified supplies, non-routine copying or delivery charges, travel and
lodging, and any other expenses set forth on Exhibit F attached hereto. All such
pass-thru charges shall be subject to prior approval of Client and shall be
included on the appropriate invoice described in this Section 7.
(c)     Client shall be billed on a calendar year basis for no fewer than (i)
[***] biopsies coordinated per calendar year and (ii) [***] implants coordinated
per calendar year. Such billings will be prorated based upon the date that the
Services commence and the date that the Services terminate. For illustration
purposes only, if Services commence on July 1, 2016, Client will be billed for
no fewer than [***] biopsies coordinated and [***] implants coordinated for
2016. For the avoidance of doubt, if biopsies coordinated and implants
coordinated exceed the minimum billing amount in a calendar year, Client will be
billed for the actual number of biopsies coordinated and implants coordinated.
8.    CONFIDENTIAL INFORMATION.
(a)    DLSS shall not (except as required in the performance of Services
hereunder or as provided in this Section 8) disclose any Confidential
Information of Client or use Client’s Confidential Information except in the
performance of Services to or for the benefit of Client. The fact that Client is
a customer of DLSS is not Confidential Information of Client.
(b)    Client shall not (except as provided in this Section 8) disclose or use
any Confidential Information of DLSS.
(c)    DLSS may disclose Client’s Confidential Information and Client may
disclose DLSS’ Confidential Information, to their respective Representatives who
have a need to know in connection with the Services and each party’s monitoring
and administration thereof. Each party hereto, in advance of any disclosure,
shall inform its Representatives to whom the other party’s Confidential
Information is proposed to be disclosed of the restrictions on disclosure and
use thereof contained in this Section 8 and such party shall cause its
Representatives to agree (for the benefit of the other party) to be bound by the
terms of this Section 8. Notwithstanding the foregoing, each party hereto shall
be responsible and liable for any use or


11



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




disclosure by its Representatives of the other party’s Confidential Information
in violation of the restrictions thereon set forth in this Section 8.
(d)    If either party (with respect to the other party’s Confidential
Information) is compelled or requested to disclose the same by court or
Regulatory Authority order, subpoena, interrogatory, request for admission,
demand or other similar process of Law, such disclosure shall be permitted;
provided, however, that the receiving party shall promptly notify the disclosing
party of the existence and terms of such legal process and provide the
disclosing party a copy of the demand or request, and reasonably assist (at the
disclosing party’s cost and expense) the disclosing party’s efforts to obtain a
protective order or such other relief as may be available to prevent or limit
such disclosure. Notwithstanding the foregoing, if this Agreement or any
documents related to the Program is required to be filed or otherwise disclosed
pursuant to applicable federal, state and local laws, rules and regulations
governing Client, The Nasdaq Stock Market or generally accepted accounting
principles, including, without limitation, the Securities Act of 1933, the
Securities Exchange Act of 1934, each as amended, and any state "blue sky" laws,
Client shall provide DLSS such document no fewer than ten (10) days prior to
filing and DLSS shall have the right to request confidential treatment of
certain terms and conditions of such document to the extent permitted by Law. In
such event, Client shall seek confidential treatment of such identified terms
and conditions to the extent permitted by Law, including, but not limited to,
SEC guidance, in the opinion of Client’s outside counsel. This Agreement is
required to and will be disclosed to the Securities Exchange Commission by
Client, subject to the foregoing procedures set forth in this paragraph (d).
(e)    The confidentiality covenants of this Section 8 shall remain in effect
while this Agreement is in effect and for a period of ten (10) years thereafter
or, if a longer period is required by Law, so long as required by Law.
(f)    Each of DLSS and Client acknowledges that its breach of this Section 8
may cause irreparable harm to the other which cannot be adequately compensated
by monetary damages. Accordingly, in the event of a breach or default under this
Section 8 by a receiving party, the disclosing party may be entitled to seek
specific performances by, or to obtain injunctive or other equitable relief
against, the receiving party, without the necessity of posting bond or other
surety, in addition to all other remedies available at law or in equity.
9.    TAXES. Except for income or franchise taxes payable by DLSS with respect
to the fees and charges payable to it hereunder, real estate or personal
property taxes assessed against any facility owned by DLSS or other DLSS-owned
tangible property, or employment taxes with respect to DLSS’s employees, DLSS
shall have no liability for any, and Client shall bear all property, ad valorem,
inventory, sales, use or other taxes in connection with the Products or the
Services rendered by DLSS.
10.    AUDIT AND INSPECTION.
(a)    DLSS shall provide to Client the Standard Operating Procedures, practices
and other procedures (which shall include those procedures mutually agreed upon
by Client and DLSS) to be employed by DLSS in performing Services under this
Agreement, each of which shall be subject to Client’s review and the mutual
approval of the parties prior to DLSS’s implementation. Any changes thereto also
shall be subject to Client’s review and the mutual approval of the parties prior
to DLSS’s implementation.
(b)    DLSS hereby grants to Client and its authorized Representatives, during
the Term of this Agreement and for a period of one (1) year thereafter, the
right and authority to audit and inspect DLSS’s


12



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




records which relate to the Products and/or the Services performed by DLSS
pursuant to this Agreement, at Client’s sole cost and expense and in a manner
that does not unreasonably interfere with DLSS’s business operations. Client
agrees to give at least ten (10) days prior written notice to DLSS. Such audits
may include, but are not limited to, DLSS’s procedures, files, and records
associated with this Agreement. The audit may be conducted either directly by
Client or a Representative approved by DLSS (which approval will not be
unreasonably withheld, conditioned or delayed) who shall execute an appropriate
confidentiality agreement with DLSS as reasonably requested by DLSS.
(c)    Notwithstanding anything to the contrary herein, if an audit is in
response to an inquiry by any Regulatory Authority or other governmental entity,
then during the Term of this Agreement and for a period of three (3) years after
termination or expiration of this Agreement and upon five (5) days prior written
notice, DLSS shall allow Client access to DLSS’s records relating to its
performance of Services pursuant to this Agreement. The scope of such audit
shall be such as is reasonably appropriate to allow Client to fully and
accurately respond to any such inquiry from a Regulatory Authority or other
governmental entity. In such case of an audit under this Section 10(c) that
exceeds eight (8) hours, Client shall reimburse DLSS for all of DLSS’s internal
employee time in excess of such eight (8) hours at the hourly rate of $[***] per
hour.
(d)    Any inspection or audit permitted by Section 10(b) may be conducted
(i) not more than one (1) time per calendar year per relevant DLSS facility from
which Services are performed, or (ii) with cause due to DLSS’s fault, more
frequently at the reasonable request of Client. Each such inspection or audit
shall be conducted in a manner so as to not unreasonably disrupt normal
operations of DLSS. DLSS shall not charge Client for the time expended by its
employees in connection with any such inspection or audit, except in connection
with an inspection or audit described in clause (i) which exceeds eight (8)
hours, in which case Client shall reimburse DLSS for all of DLSS’s internal
employee time in excess of such eight (8) hours at the hourly rate of $[***] per
hour.
11.    NON-SOLICITATION.
(a)    During the Term of this Agreement and for a period of [***] thereafter,
Client shall not, directly or indirectly, in any manner solicit or induce for
employment, or hire or engage the services of, any employee of DLSS or its
Affiliates who performed any work under this Agreement. A general advertisement
or notice of a job listing or opening or other similar general publication of a
job search or availability to fill employment positions, including on the
internet, or solicitations by an independent recruiting firm, in each case,
shall not be construed as a solicitation or inducement for the purposes of this
Section 11(a) so long as the circumstances indicate that the same was not
targeted or directed at DLSS employees. In addition, solicitations of any person
who has first contacted Client on his or her own initiative, and solicitations
of any person who, prior to commencement of employment discussions between
Client and such person, has been terminated by DLSS, shall not be construed as a
solicitation or inducement for the purposes of this Section 11.
(b)    During the Term of this Agreement and for a period of [***] thereafter,
DLSS shall not, directly or indirectly, in any manner solicit or induce for
employment, or hire or engage the services of, any employee of Client or its
Affiliates. A general advertisement or notice of a job listing or opening or
other similar general publication of a job search or availability to fill
employment positions, including on the internet, or solicitations by an
independent recruiting firm, in each case, shall not be construed as a
solicitation or inducement for the purposes of this Section 11(b) so long as the
circumstances indicate that the same was not targeted or directed at Client’s
employees. In addition, solicitations of any person who has first contacted


13



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




DLSS on his or her own initiative, and solicitations of any person who, prior to
commencement of employment discussions between DLSS and such person, has been
terminated by Client, shall not be construed as a solicitation or inducement for
the purposes of this Section 11.
12.
LEGAL RELATIONSHIP; STANDARD OF CARE; LOSS LIMITATIONS; AND INDEMNITY.

(a)    The relationship between DLSS and Client is that of independent
contractors. Nothing contained herein shall be construed as creating any agency,
partnership, joint venture or other form of enterprise, employment or fiduciary
relationships between the parties, and neither party shall have, or hold itself
out as having, authority to contract for or bind the other party in any manner
whatsoever.
(b)    In performing its Services hereunder, DLSS shall be responsible for and
comply with all of its express obligations and agreements contained herein.
(c)    Without limiting the generality of the foregoing, in no event shall DLSS
have liability for any loss or damage attributable to events, circumstances or
conditions which constitute a Force Majeure. Notwithstanding the foregoing, in
the event that DLSS anticipates delay, or claims to be delayed, by reason of an
event of Force Majeure, DLSS shall promptly notify Client in writing thereof.
The notice shall contain the nature of the claimed event of Force Majeure, the
date of commencement of the event, and the anticipated date on which DLSS shall
resume the provision of Services; provided, however any stated anticipated date
for resumption of Services shall not be binding and DLSS shall have no liability
for any failure to meet such date. DLSS shall maintain a disaster recovery plan,
and shall implement such plan in the event of Force Majeure.
(d)    In the event of any breach by DLSS of this Agreement which can be
reasonably remedied or cured by the re-performance of the Service(s) or taking
of other corrective action by DLSS, DLSS may at its option, re-perform such
Service(s) or take such corrective action. In the event that DLSS’s
re-performance or corrective action remedies the breach within thirty (30) days
of the breach, Client’s exclusive remedy shall be damages (if any) incurred as a
result of the breach that remain following such re-performance or corrective
action.
(e)    Notwithstanding any other provision of this Agreement and regardless of
the theory of recovery or cause of action asserted, each party’s maximum
liability to the other party arising out of this Agreement or the performance of
Services hereunder shall not exceed an amount equal to [***]; provided that this
limitation on liability shall not apply to (i) any liability arising out of or
in connection with [***]; or (ii) [***]. In no event shall this Section 12(e)
limit the amount of fees to be paid by Client to DLSS as set forth in Exhibit F
of this Agreement.
(f)    NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, NEITHER PARTY
HERETO SHALL BE LIABLE TO THE OTHER FOR CONSEQUENTIAL (INCLUDING LOST PROFITS),
INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (WHETHER OR NOT CONTEMPLATED OR
FORESEEABLE), WHETHER A CLAIM THEREFOR IS BROUGHT AT LAW OR IN EQUITY AND
REGARDLESS OF WHETHER ANY CLAIM THEREFOR IS BASED UPON STATUTORY, CONTRACT,
TORT, COMMON LAW OR OTHER PRINCIPLES.


14



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




(g)    EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, DLSS MAKES NO WARRANTIES
OR REPRESENTATIONS RELATED TO THIS AGREEMENT OR THE SERVICES, AND HEREBY
(i) DISCLAIMS ALL WARRANTIES, EITHER EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE
UNDER THIS AGREEMENT, AND (ii) SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE.
(h)    Client acknowledges that DLSS has not had and will not have any role in
the manufacture, branding, labeling, packaging, marketing or sale of any Product
and that, as between the parties, Client shall have the sole liability for any
product liability or similar claims (regardless of the legal theory upon which
such claims may be brought) with respect to each Product. Except to the extent
that a Claim was primarily caused by: DLSS’s breach of its express obligations
contained herein, gross negligence, recklessness or willful misconduct, Client
indemnifies and agrees to defend and hold DLSS, its Affiliates, and their
respective members, shareholders, managers, directors, officers, employees and
agents, harmless from any and all claims, demands, causes of action, damages
(whether for bodily injury or death), losses, judgments, settlements, penalties,
fines, assessments, costs and expenses (including, without limitation,
attorneys’ fees), arising or resulting from, or alleged to have arisen or
resulted from, any of the following (collectively, “Claims”):
(i)    Any defects in the manufacture of Product, [***];
(ii)    Client’s manufacturing, branding, labeling, packaging, marketing [***]
or sale of the Product;
(iii)    Label, promotional literature, or other information concerning the
Product provided by Client, provided that such materials were not changed in any
way by DLSS;
(iv)    DLSS’s legal and appropriate use of or reliance upon any information,
documents, direction or instruction provided, supplied or approved by Client or
its Representatives regarding the Products, Client, or its business;
(v)    Any actual or asserted [***] of any third party with respect to any
Product; or
(vi)    Any violation of Law by Client related to Client’s manufacturing,
branding, labeling, packaging, marketing [***] or sale of the Product.
Client shall, at its sole expense, have sole control of the defense of any such
Claim and all negotiations for its settlement or compromise, but only if and so
long as: (A) Client diligently pursues the defense of such Claim; (B) Client
acknowledges to DLSS in writing that the Claim, if resolved or settled adversely
to DLSS, is one for which Client is obligated to indemnify DLSS hereunder; (C)
the Claim seeks only money damages; and (D) the settlement of, or an adverse
judgment with respect to such Claim is not, in the good faith judgment of DLSS,
likely to establish a precedential custom or practice materially adverse to the
continued conduct of the business or reputation of DLSS.
(i)    Except to the extent that a Claim was primarily caused by Client’s breach
of its express obligations contained herein, gross negligence, recklessness or
willful misconduct, DLSS indemnifies and agrees to defend and hold Client, its
Affiliates, and their respective members, shareholders, managers,


15



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




directors, officers, employees and agents, harmless from any and all Claims
incurred by Client arising from or in connection with, any of the following:
(i)     Client’s legal and appropriate use of or reliance upon any information,
documents, direction or instruction provided, supplied or approved by DLSS or
its Representatives regarding a Program, the Services, or its business;
(ii)     any actual or asserted [***] of any third party with respect to any
proprietary information of DLSS related to the Program;
(iii)     any attempt or actual efforts made by DLSS to market or sell any
Product, including, but not limited to [***]; provided, however, that the
performance of the Services in accordance with the terms of this Agreement shall
not be deemed to be an attempt or actual effort by DLSS to market or sell any
Product; or
(iv)     any violation of Law by DLSS related to a Program or the Services.
DLSS shall, at its sole expense, have sole control of the defense of any such
Claim and all negotiations for its settlement or compromise, but only if and so
long as: (A) DLSS diligently pursues the defense of such Claim; (B) DLSS
acknowledges to Client in writing that the Claim, if resolved or settled
adversely to Client, is one for which DLSS is obligated to indemnify Client
hereunder; (C) the Claim seeks only money damages; and (D) the settlement of, or
an adverse judgment with respect to such Claim is not, in the good faith
judgment of Client, likely to establish a precedential custom or practice
materially adverse to the continued conduct of the business or reputation of
Client.
(j)    Each party (the “Indemnifying Party”) agrees to indemnify and defend and
hold harmless the other party, its Affiliates, and their respective members,
shareholders, managers, directors, officers, employees and agents (collectively,
the “Indemnified Party”), harmless from any and all Claims incurred by the
Indemnified Party arising from or in connection with, any of the following:
(i)    any gross negligence, recklessness or willful misconduct by the
Indemnifying Party or its Representatives in the performance of its obligations
under this Agreement;
(ii)    the Indemnifying Party’s breach of this Agreement; or
(iii)    any misrepresentation or breach of the representations made by the
Indemnifying Party in this Agreement.
The Indemnifying Party shall, at its sole expense, have sole control of the
defense of any such Claim and all negotiations for its settlement or compromise,
but only if and so long as: (A) the Indemnifying Party diligently pursues the
defense of such Claim; (B) the Indemnifying Party acknowledges to the
Indemnified Party in writing that the Claim, if resolved or settled adversely to
the Indemnified Party, is one for which the Indemnifying Party is obligated to
indemnify the Indemnified Party hereunder; (C) the Claim seeks only money
damages; and (D) the settlement of, or an adverse judgment with respect to such
Claim is not, in the good faith judgment of the Indemnified Party, likely to
establish a precedential custom or practice materially adverse to the continued
conduct of the business or reputation of the Indemnified Party.


16



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




13.    TERM AND TERMINATION.
(a)    Unless sooner terminated in accordance with this Agreement, the term of
this Agreement shall commence on the Effective Date and end thirty-six (36)
months following the Effective Date (the “Initial Term”). Thereafter, Client
may, in its sole discretion, renew this Agreement for one (1) or two (2)
successive twelve (12) month periods (each a “Client Renewal Term”), unless, at
least one hundred eighty (180) days prior to the expiration of the Initial Term
or applicable Client Renewal Term then in effect, Client notifies DLSS in
writing of its intent not to renew this Agreement. In the event that this
Agreement remains in effect fifty-four (54) months following the Effective Date,
this Agreement shall automatically renew for successive twelve (12) month
periods (each a “Mutual Renewal Term”), unless, at least one hundred eighty
(180) days prior to the expiration of the applicable Client Renewal Term or
Mutual Renewal Term then in effect, Client or DLSS, as applicable, notifies the
other party in writing of its intent not to renew this Agreement. Collectively,
the Initial Term and each Client Renewal Term and each Mutual Renewal Term are
referred to as the “Term”).
(b)    If DLSS or Client believes that the other party has breached any
provision of this Agreement (other than a breach by Client of a payment
obligation) and desires to terminate this Agreement because of such breach, such
party (“Aggrieved Party”) shall give written notice of such intent to the
breaching party (“Breaching Party”) and shall grant the Breaching Party thirty
(30) days in which to remedy or cure the cause for termination. During such
period, the parties shall make a good-faith effort to assist each other to
remedy or cure the breach. If the breach is not remedied, cured or waived by the
end of such period, then the Aggrieved Party may terminate this Agreement,
effective as of the last day of such 30-day period, by giving notice of such
termination to the Breaching Party. In the event of Client’s breach of any of
its payment obligations under this Agreement when due, and if such payment
default continues for a period of thirty (30) days after notice of such payment
default is given to Client, DLSS may terminate this Agreement, by giving notice
thereof to Client, effective as of the end of such 30-day period.
(c)    In addition to other available remedies, either party may terminate this
Agreement immediately for cause upon written notice to the other party upon the
other party’s: (i) filing an application for or consenting to appointment of a
trustee, receiver or custodian of its assets; (ii) having an order for relief
entered in Bankruptcy Code proceedings; (iii) making a general assignment for
the benefit of creditors; (iv) having a trustee, receiver, or custodian of its
assets appointed unless proceedings and the person appointed are dismissed
within 30 days; (v) insolvency within the meaning of Uniform Commercial Code
Section 1-201 or failing generally to pay its debts as they become due within
the meaning of Bankruptcy Code Section 303(h)(1), as amended; or (vi)
certification in writing of its inability to pay its debts as they become due
(and either party may periodically require the other to certify its ability to
pay its debts as they become due).
(d)    In addition to the termination rights set forth above, Client also may
terminate this Agreement for one or more of the following reasons upon 180 days’
prior written notice to DLSS:
(i)    Client is not authorized to sell the Product in the United States; and/or
(ii)    Commencing July 1, 2017, if, at any time, the overall number of patients
receiving implants under commercial payer policies is less than [***] patients
when comparing (i) the overall number of patients that received implants under
commercial payer policies during the immediately preceding [***] months (the
“Current Year”) to (ii) the overall number of patients that received


17



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




implants under commercial payer policies during the [***] month period
immediately preceding the Current Year.
(e)    The (i) obligation of Client to pay fees, costs and expenses earned or
incurred by DLSS prior to the expiration or effective date of termination of
this Agreement; (ii) obligation of DLSS to remit to Client all payments for the
purchase of Product; and (iii) obligations of each party pursuant to Sections
3(a)(iv) (with the exception of the provision of copies), 3(a)(vi), 3(a)(vii),
5(b), 6, 7, 8, 9, 10, 11, 12, this Section 13(e), 13(i), 14, 15, 16 and 17
hereof, shall survive the termination or expiration of this Agreement in
accordance with their terms.
(f)    In the event that either party notifies the other of its intent to
terminate this Agreement, DLSS shall continue to provide Services in accordance
with the terms and conditions of this Agreement until the effective date of
termination.
(g)    In any case where DLSS may have the right to terminate this Agreement,
DLSS may suspend its performance of Services, in whole or part, until it is
satisfied, in its sole discretion, that Client has remedied and cured or will
remedy and cure all reasons giving rise to DLSS’s right to terminate this
Agreement, provided, however, that Client shall not be obligated to pay for
Services that have not been performed.
(h)    Notwithstanding anything contained herein to the contrary, if any Product
is no longer authorized for sale in the United States by the United States Food
and Drug Administration (“FDA”), Client shall promptly notify DLSS and DLSS’s
obligation to provide Services with respect to such Product, and Client’s
obligations with respect to such Product, shall cease until such Product
authorization has been reinstated. During such period of time that such Product
is not authorized for sale in the United States by the FDA, neither DLSS nor
Client shall be considered in default of this Agreement. Notwithstanding the
foregoing, if the Product is not authorized for sale in the United States,
DLSS’s obligations with respect to Reimbursement Support as set forth in Exhibit
B, Section III(a)(4) shall continue during such period of time.
(i)    Upon expiration or termination of this Agreement, DLSS shall, subject to
applicable Laws, provide Client with copies of all Program, Product, and Patient
data (including, but not limited to, all data in the Patient/claims management
system relating to the Program and/or Product), records, Program materials, all
other Product-related and Program-related information, and all Payer information
(including, but not limited to, Payer names and reimbursement information,
provided, agreements between DLSS and Payers will not be provided) maintained by
DLSS or its Representatives regarding the Services and Program provided by DLSS
pursuant to this Agreement (collectively, the “Data”). At no additional cost to
Client, for [***] days following the effective date of expiration or termination
of this Agreement, DLSS shall use commercially reasonable efforts to provide all
such Data to Client and shall use commercially reasonable efforts to provide
post-termination transition assistance to Client in connection with Client’s new
vendor and/or program. Following such [***] day period, Client shall pay DLSS at
the hourly rate of $[***] per hour for DLSS employee time for any
post-termination transition assistance including DLSS employee time relating to
DLSS’s providing Data to Client.
14.    INSURANCE.
(a)    Client shall maintain during the Term or as otherwise provided in Section
14(c) hereof the following insurance coverage:


18



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




(i)    Commercial general liability insurance, including products liability
insurance on Products, which insurance shall be fully sufficient (in terms of
coverage and policy limits) to cover bodily injury or death arising from the
Products. Such insurance shall be written on an ISO occurrence form CG 00 01 12
04 (or a substitute form providing equivalent coverage) and shall cover, among
other things, bodily injury arising from products-completed operations and
liability assumed under an insured contract including Client’s contractual
liability to indemnify DLSS under Section s12(h) and (j) hereof. The limits of
such insurance shall not be less than $[***] per occurrence. Such insurance
shall name DLSS and its Affiliates as additional insureds using ISO additional
insured endorsement CG 2015 0704 or a substitute providing equivalent coverage.
This insurance shall apply as primary insurance with respect to any other
insurance or self-insurance program.
Upon execution of this Agreement and thereafter upon demand, Client shall
promptly provide DLSS with insurance certificates evidencing Client’s compliance
with the foregoing insurance requirements.
(b)    DLSS shall maintain during the Term or as otherwise provided in Section
14(c) hereof the following insurance coverage:
(i)    Worker’s Compensation insurance as required by Law.
(ii)    Commercial general liability insurance and umbrella insurance, including
products liability insurance, having a combined limit of not less than $[***]
per occurrence and $[***] annual aggregate. Such insurance shall be written on
an ISO occurrence form CG 00 02 04 13 (or a substitute for providing equivalent
coverage) and shall name Client and its Affiliates as additional insureds.
(iii)    Professional liability insurance covering DLSS and its employees,
contractors, agents, and other Representatives providing professional services,
with limits of $[***] per occurrence and $[***] in the aggregate.
Self-insured retentions and/or deductibles shall be at DLSS’s sole discretion
and responsibility. DLSS warrants that it has sufficient assets to cover any
self-insurance or retained risk.
Upon execution of this Agreement and thereafter upon demand, DLSS promptly shall
provide Client with insurance certificates evidencing DLSS’s compliance with the
foregoing requirements.
(c)    All insurance required hereunder shall be with insurance companies rated
“A-” or better by A. M. Best, and shall not have deductibles or self-insured
retentions in excess of $[***]. If any insurance required hereunder is provided
on a claims-made basis, then said insurance shall be maintained in full force
and effect by the responsible party for at least [***] after the expiration or
termination of this Agreement (including any renewals hereunder).
15.    NOTICES
Any notice provided for herein shall be given in writing and shall be deemed
given to a party at the earlier of (a) when actually delivered to such party or
(b) when mailed to such party by registered or certified U.S. Mail (return
receipt requested) or sent by overnight courier, confirmed by receipt, and
addressed to such party at the address designated below for such party (or to
such other address for such party as such party may have substituted by notice
pursuant to this Section):


19



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.






If to DLSS:
Dohmen Life Science Services, LLC
190 N. Milwaukee Street
Milwaukee, WI 53202
ATTN: General Counsel




If to Client:    Vericel Corporation
64 Sidney Street
Cambridge, MA 02139
ATTN: Chief Operating Officer
With a Copy to: Vice President, Legal Affairs
16.    REPRESENTATION.
Each party represents and warrants to the other that it will not knowingly
utilize the services of any person in connection with this Agreement if such
person, or will immediately cease utilizing the services of such person after
obtaining knowledge that such person, (a) has been excluded, debarred or
otherwise is ineligible to participate in the Federal health care programs as
defined in 42 U.S.C. 1320a-7b(f) (the “Federal health care programs”), or any
form of state Medicaid program; or (b) has been convicted of a criminal offense
related to the provision of health care items or services but has not yet been
excluded, debarred or otherwise declared ineligible to participate in the
Federal health care programs or state Medicaid programs.
17.    MISCELLANEOUS.
(a)    This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof, and supersedes all other previous or
contemporaneous proposals, agreements, statements and understandings (including
confidentiality or non-disclosure agreements), whether written or oral. This
Agreement may not be amended, supplemented or otherwise modified except by an
Adjustment Notice or by an instrument in writing executed by both of the parties
hereto and making express reference to this Agreement. The terms and conditions
of this Agreement shall prevail over any contradictory or inconsistent terms or
conditions contained in any unilateral purchase order, acceptance,
acknowledgment, agreement, other standard forms or correspondence used by the
parties in performing this Agreement.
(b)    No waiver by either party of any of the provisions of this Agreement
shall be effective unless expressly set forth in writing and signed by the party
so waiving. Except as otherwise set forth in this Agreement, no failure to
exercise or delay in exercising any right or remedy shall operate or be
construed as a waiver thereof; and, no single waiver or partial exercise of a
right, remedy, power or privilege hereunder shall preclude any other or further
exercise of any other right, remedy, power or privilege.
(c)    This Agreement shall inure to the benefit of the parties and their
permitted successors and assigns. The rights and obligations under this
Agreement may not be assigned to a third party by either party, by merger,
consolidation, operation of law or otherwise, without obtaining the prior
written consent of the other party (which consent shall not unreasonably be
withheld or delayed); provided, however, that DLSS may utilize the services of
its Affiliates in performing Services hereunder without obtaining the consent of
Client. Notwithstanding the foregoing, either party may assign, without
obtaining the consent of the other party, all or any of the assignor’s rights
and obligations of this Agreement (i) to its Affiliates or (ii) in


20



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




connection with the sale or transfer (including any by merger, consolidation or
operation of law) of all or substantially all of the assignor’s business to
which this Agreement pertains; provided, however, that any such assignee shall
execute and deliver to the other party hereto an agreement, in form and
substance reasonably satisfactory to the other party hereto, assuming all of the
assignor’s obligations hereunder. No such assignment or assumption, however,
shall relieve the assignor of its obligations hereunder. Notwithstanding the
foregoing, DLSS shall provide notice to Client of a proposed Change of Control
(defined below) of DLSS as soon as it has made public disclosure in accordance
with applicable securities laws. The notice shall contain the information
reasonably requested by Client. For purposes of this paragraph, a “Change of
Control” shall mean: (A) the acquisition by any person or group of a majority or
more of the outstanding voting securities of DLSS, or (B) the approval by DLSS
of any direct or indirect sale, lease, exchange or other transfer of
substantially all of the assets of: (I) DLSS, or (II) that portion of DLSS that
is engaged in the performance of this Agreement.
(d)    DLSS will be relieved from the performance of its obligations hereunder
to the extent performance is delayed or prevented by Force Majeure, and such
relief will continue for so long as the condition constituting the Force Majeure
prevails; provided, however, that termination of this Agreement due to Force
Majeure shall not relieve Client of its obligation to timely pay amounts due
under this Agreement for Services performed prior to such termination and shall
not relieve DLSS of its obligation to timely remit to Client amounts due to
Client under this Agreement for Customer purchases of Product.
(e)    This Agreement shall be governed by the internal laws of the state of New
York, and shall be construed without giving effect to any rule of construction
concerning the party responsible for the drafting thereof.
(f)    Neither party shall issue or release any announcement, statement, press
release or other publicity or marketing materials relating to this Agreement
without the prior consent of the other party (which consent shall not
unreasonably be withheld or delayed); provided, however that either Client or
DLSS may identify the other as a provider or customer of Services hereunder
without obtaining the consent of the other party. Furthermore, if Client files a
copy of this Agreement with any Regulatory Authority or any stock exchange,
Client shall notify DLSS in advance and cooperate, to the extent permitted by
Law or the rules of any applicable stock exchange, with DLSS’s efforts to redact
or otherwise obtain confidential treatment of any of the pricing or other
confidential terms set forth in this Agreement.
[SIGNATURE PAGE(S) TO FOLLOW]


21



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


DOHMEN LIFE SCIENCE SERVICES, LLC




By: /s/ Cynthia A. LaConte
Name: Cynthia A. LaConte
Its: CEO






VERICEL CORPORATION




By: /s/ Dominick C. Colangelo
Name: Dominick C. Colangelo
Its: President and CEO






22



--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




EXHIBIT A
PRODUCTS
The term “Products” means the following products, together with all other such
products with respect to which DLSS commences to perform Services at Client’s
written request:
1.
Carticel® (autologous cultured chondrocytes), an autologous chondrocyte implant
for the treatment of cartilage defects in the knee

2.
MACI (upon approval of the Biologics License Application for MACI submitted by
Client), a third-generation autologous chondrocyte implant for the treatment of
cartilage defects in the knee





















23



--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




EXHIBIT B
SERVICES
There shall be one combined Program for Carticel® and MACI, and any references
to the “Program” in this Exhibit B shall mean such combined Program, and any
reference to “Product” shall mean Carticel® or MACI as applicable.


DESCRIPTION OF SERVICES


I.
Program Overview. The Program, applying DLSS’ Patient Centered Health
Management® approach, will be the primary resource and support center for the
Product in the United States. The Program will support Patients, clinicians,
Payers, hospitals, and other parties who seek information and the Product. All
incoming calls to the Program will be answered by a live person and be provided
complete resource services to meet the Customer and Patient needs. All Customers
and Patients will be welcomed to the Program as a Client service.



II.
Program Design Development and Launch.



(a)
DLSS will appoint a project management team, which shall include, at a minimum,
a dedicated project manager, senior leadership involvement by the Vice President
and Senior Vice Presidents of specific program functional areas, IT and
reporting analysts, quality assurance management, finance personnel, accounting
personnel, market research analyst, market research project lead, reimbursement
director, human resources management, and dedicated client experience
representation and oversight. The project management team may be modified upon
mutual agreement of the parties.



(b)
Utilizing the Operational Blueprint, DLSS will prepare detailed work plans,
conduct a market landscape assessment, identify key vendor relationships,
develop Patient services programs, develop training programs for DLSS staff,
complete Program-specific SOPs, design reports in accordance with the
requirements set forth in this Agreement, hire and train staff for the Program,
and conduct test runs of the Services prior to launch. Neither design and
development nor any other aspect of the Services includes Product-related
marketing and sales.



III.
Program Services.



(a)    Based on the features and parameters selected during the design and
development of the Program, services including order placement, Product delivery
coordination, Patient services, Patient reimbursement support, Payer contract
management, accounts receivable management, account management and reporting are
supported by DLSS. The parties acknowledge that they expect and anticipate that,
at a minimum, the Program will include the features and services described below
performed in accordance with DLSS’ SOPs, which are subject to prior review and
approval by Client.


(1)
Business Intelligence.

    
a)
[***].

b)
[***].

c)
[***].



24



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




d)
[***].

e)
[***].

f)
[***].

g)
[***].

h)
[***].

i)
[***].

j)
[***].

k)
[***].

l)
[***].

m)
[***].

(2)    Case Management.


a)
[***].

b)
[***].

c)
[***].

d)
[***].

e)
[***].

f)
[***].

g)
[***].

h)
[***].

i)
[***].

j)
[***].

k)
[***].

l)
[***].

m)
[***].

n)
[***].

o)
[***].

p)
[***].

        
(3)    Clinical Support Services.


a)
[***].

b)
[***].

c)
[***].

d)
[***].

e)
[***].

f)
[***].

g)
[***].

h)
[***].

i)
[***].

j)
[***].

k)
[***].

l)
[***].



25



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




m)
[***].



(4)    Reimbursement Support.


a)
[***].

b)
[***].

c)
[***].

d)
[***].

e)
[***].

f)
[***].

g)
[***].

h)
[***].

i)
[***].

j)
[***].

k)
[***].

l)
[***].

m)
[***].



(5)    Program Administration, Data Management, and Reporting.


a)
[***].

b)
[***].

c)
[***].

d)
[***].

e)
[***].

f)
[***].

g)
[***].

h)
[***].

i)
[***].





(b)
General Requirements for Program Services



(1)
[***].

(2)
[***].

(3)
[***].

(4)
[***].

(5)
[***].

(6)
[***].

(7)
[***].

(8)
[***].



26



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.






(a)    The Services shall not include Product-related marketing or sales.
Without limiting the generality of the foregoing, DLSS acknowledges and agrees
that while the purpose of the Program is to provide positive support to Patients
committed, or deciding whether to commit, to implantation in order to improve
Patient access to the Product, neither DLSS, nor any Representative, shall
engage in any act that is intended to, or may appear to, push, convince, drive,
or otherwise persuade a Patient who is not yet committed to implantation to move
forward with or otherwise undergo implantation. DLSS acknowledges that Client
may provide guidelines concerning this matter to DLSS from time to time, and
DLSS agrees to adhere to such guidelines.
    


27



--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




EXHIBIT C


REPORTS


The report format and content will be mutually agreed to by the parties within
[***] days of contract signing.


AGGREGATED DATA


Frequency
Description
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Quarterly (within 7 days of end of quarter)
[***]
Quarterly (in accordance with such telephone conferences described in Section
5(c) of the Agreement)
[***]
Quarterly (within 7 days of end of quarter)
[***]

    




28



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




PATIENT-SPECIFIC DATA


Frequency
Description
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]
Weekly, by end of business on Monday
[***]



29



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




EXHIBIT D


INITIAL PAYERS AND REIMBURSEMENT
    
Payers




[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]







30



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




Reimbursement


Client shall be responsible for setting the pricing strategy and allowable
reimbursement amount for each Initial Payer. The amount of reimbursement for the
Product by each Initial Payer shall be subject to review and approval by Client.


Payment Terms to be offered to Initial Payers on behalf of the Client are [***]
days. Should an Initial Payer request extended payment terms, DLSS will secure
advance approval from the Client.




31



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




EXHIBIT E


ADDITIONAL PAYERS AND REIMBURSEMENT


Payers


Additional Commercial Payers
Military Facilities
Workers’ Compensation
Medicare and Medicaid




Reimbursement


Client shall be responsible for setting the pricing strategy and allowable
reimbursement amount for each Payer. The amount of reimbursement for the Product
offered by each Payer shall be subject to review and approval by Client.


Payment Terms to be offered to Payers on behalf of the Client are [***] days.
Should a Payer request extended payment terms, DLSS will secure advance approval
from the Client.




32



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




EXHIBIT F


PRICING SCHEDULE




Description
Fee
Timing
(1) Business Intelligence and Program Design and Development Implementation
Services
[***]
[***]
(2) Biopsy Coordination
[***]
[***]
(3) Implant Coordination (which includes the following Services: Case
Management, Clinical Support, Reimbursement Support, Billing and Collection, A/R
and Administrative Management)
[***]
[***]
(4) Reporting
[***]
[***]
(5) Supplies
[***]
[***]
(6) Shipping Fees
[***]
[***]
(7) Ad-hoc services and special reporting post Program launch
   Estimate of time and cost of ad-hoc services to be provided by DLSS and
approved by Client prior to start of work
[***]
[***]



[***]


Program Retention Percentage


In the event that the Program Retention Percentage (as defined below) is equal
to or greater than [***] % for any particular calendar year, there shall be a
supplemental fee for Eligible Implant Coordinations (as defined below) as
follows:


•
Program Retention Percentage between [***] % and [***] %:  Supplemental Fee per
Eligible Implant Coordination shall be $[***]

•
Program Retention Percentage between [***] % and [***] %:  Supplemental Fee per
Eligible Implant Coordination shall be $[***]

•
Program Retention Percentage greater than [***] %:  Supplemental Fee per
Eligible Implant Coordination shall be $[***]



Notwithstanding the foregoing, there shall be no supplemental fee for Implant
Coordination for any particular calendar year unless DLSS coordinated a minimum
of [***] implants during such calendar year (or such pro-rated number of
implants for any partial year of the Agreement).




33



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




“Program Retention Percentage” [***].


“Eligible Implant Coordinations” shall mean coordinations for all implants, with
the exception of [***].
Payment Terms


Business Intelligence and Program Design and Development Implementation fees are
due over [***] installments: [***] % upon execution of the Services Agreement,
[***] % upon completion of [***] % of Program implementation, and [***] % upon
Program launch. Should implementation be delayed beyond or terminated prior to
June 30, 2016, for any reason, such fee shall be deemed due and payable in full
as of July 1, 2016, provided that: (i) DLSS has appointed and maintained a
project management team in accordance with the terms of this Agreement, (ii)
DLSS has used best efforts to provide the Services, and (iii) DLSS has provided
the information and other deliverables requested by Client, which may include,
but not be limited to, market research data, analysis of market research data,
implementation outline, and Program-related SOPs, in each case by July 1, 2016.


The Fees set forth in Description #2 and #3 above will each be automatically
adjusted by DLSS, effective as of January 1 of each calendar year, commencing
with January 1, 2018, by the annual average percentage increase, if any, in the
Consumer Price Index (“CPI-U”), U.S. City Average, All Items, published monthly
by the Bureau of Labor Statistics of the U.S. Department of Labor (or if the
Index is no longer published or issued, any successor index or other reliable
governmental or nonpartisan publication evaluating the information previously
used in the determination of the index that is mutually selected by the parties)
for the most recently completed 12-month period for which the CPI-U percentage
is available at the time the adjustment calculation is performed by DLSS.


All Product-specific additional services are billed on a per project basis.
Client will be billed for work completed; should the scope of the project
increase or any additional services or personnel time be requested during the
course of this project, DLSS will obtain prior written approval from Client.


34

